UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7303


WILLIE S. MERRIWEATHER,

                  Petitioner - Appellant,

             v.

GEORGE HAGIN, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:08-cv-03236-PMD)


Submitted:    September 10, 2009        Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie S. Merriweather, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Samuel Creighton Waters,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Willie S. Merriweather seeks to appeal the district

court’s     order    denying      relief    on    his     28   U.S.C.     § 2254     (2006)

petition.     The district court referred this case to a magistrate

judge     pursuant     to    28     U.S.C.       § 636(b)(1)(B)           (2006).         The

magistrate judge recommended that relief be denied and advised

Merriweather that failure to file timely and specific objections

to   this    recommendation         could        waive    appellate        review    of     a

district court order based upon the recommendation.                              Although

Merriweather filed timely objections, his objections were not

specific to the exhaustion issue that formed the basis for the

magistrate judge’s recommendation, and later for the district

court’s order of dismissal.

             The    filing     of   specific       objections        to    a   magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                              Wright v.

Collins,     766    F.2d     841,    845-46        (4th    Cir.    1985);      see       also

Thomas v. Arn, 474 U.S. 140 (1985).                      “[A] party . . . waives a

right to appellate review of particular issues by failing to

file timely objections specifically directed to those issues.”

United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007).

Therefore,     Merriweather         has    waived        appellate      review      to    the

dispositive issue by failing to file specific objections after

                                             2
receiving proper notice.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3